 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     EDNA GARCIA PORTILLO, et al.,                     CASE NO. C21-5312BHS
 8
                              Plaintiffs,              ORDER GRANTING
 9          v.                                         APPLICATION FOR LEAVE TO
                                                       PROCEED IN FORMA PAUPERIS
10   US CITIZENSHIP AND
     IMMIGRATION SERVICES, and
11   TRACY RENAUD,

12                            Defendants.

13
            THIS MATTER is before the Court on Motions for Leave to Proceed in forma
14
     pauperis filed by Plaintiffs Edna Garcia Portillo, Dkt. 1, Jorge Soria Garcia, Dkt. 4, Jose
15
     Soria Garcia, Dkt. 5, and Jose Soria Valencia, Dkt. 6, all supported by the proposed
16
     Complaint, Dkt. 1-2. All Plaintiffs1 are represented by counsel, Elaine Fordyce.
17

18
            1
19            The Plaintiffs’ initial filing, Dkt. 1, included a joint application to proceed in
     forma pauperis on behalf of a slightly different and larger set of plaintiffs. The Clerk sent
20   a Notice of Filing Deficiency explaining that each plaintiff had to file a separate IFP
     application. Dkt. 2. In response, three of the plaintiffs filed separate Motions for Leave to
21   Proceed IFP, Dkts. 4, 5, & 6. The Court will treat the initial application, Dkt. 1, as an
     application on behalf of Edna Garcia Portillo. If the other initial proposed plaintiffs also
22   seek IFP status, they must also file separate IFP applications.

23
     ORDER - 1
24
 1          A district court may permit indigent litigants to proceed in forma pauperis upon

 2   completion of a proper affidavit of indigency. See 28 U.S.C. § 1915(a). The Court has

 3   broad discretion in resolving the application, but “the privilege of proceeding in forma

 4   pauperis in civil actions for damages should be sparingly granted.” Weller v. Dickson,

 5   314 F.2d 598, 600 (9th Cir. 1963).

 6          A person is eligible to proceed in forma pauperis if they are unable to pay the

 7   costs of filing and still provide the necessities of life. See Rowland v. Cal. Men’s Colony,

 8   Unit II Men’s Advisory Council, 506 U.S. 194, 203 (1993) (internal quotations omitted).

 9   This generally includes incarcerated individuals with no assets and persons who are

10   unemployed and dependent on government assistance. See, e.g., Ilagan v. McDonald, No.

11   2:16-cv-01209-APG-VCF, 2016 U.S. Dist. LEXIS 79889, at *2 (D. Nev. June 16, 2016)

12   (granting petition based on unemployment and zero income); Reed v. Martinez, No. 2:15-

13   cv-00142-APG-PAL, 2015 WL 3821514, at *1, 2015 WL 3821514 (D. Nev. June 19,

14   2015) (granting petition for incarcerated individual on condition that applicant provides

15   monthly payments towards filing fee). It does not include those whose access to the court

16   system is not blocked by their financial constraints, but rather are in a position of having

17   to weigh the financial constraints pursuing a case imposes. See Sears, Roebuck & Co. v.

18   Charles W. Sears Real Estate, Inc., 686 F. Supp. 385, 388 (N.D.N.Y.), aff’d, 865 F.2d 22

19   (2d Cir. 1988).

20          Moreover, a court should “deny leave to proceed in forma pauperis at the outset if

21   it appears from the face of the proposed complaint that the action is frivolous or without

22   merit.” Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir. 1987) (citations

23
     ORDER - 2
24
 1   omitted); see also 28 U.S.C. § 1915(e)(2)(B)(i). An in forma pauperis complaint is

 2   frivolous if “it ha[s] no arguable substance in law or fact.” Tripati, 821 F.2d at 1369

 3   (citing Rizzo v. Dawson, 778 F.2d 527, 529 (9th Cir. 1985)); see also Franklin v. Murphy,

 4   745 F.2d 1221, 1228 (9th Cir. 1984).

 5          A pro se plaintiff’s complaint is to be construed liberally, but like any other

 6   complaint it must nevertheless contain factual assertions sufficient to support a facially

 7   plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl.

 8   Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim for relief is facially plausible

 9   when “the plaintiff pleads factual content that allows the court to draw the reasonable

10   inference that the defendant is liable for the misconduct alleged.” Id. at 678.

11          The plaintiffs have established their indigency, and their complaint appears to be

12   facially plausible.

13          The Motions for Leave to Proceed in forma pauperis, Dkts. 1, 4, 5, and 6, are

14   therefore GRANTED, and the complaint may be filed and served on behalf of these four

15   plaintiffs.

16          IT IS SO ORDERED.

17          Dated this 2nd day of June, 2021.

18

19

20
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

21

22

23
     ORDER - 3
24
